MR. JUSTICE GROVES
concurring in part and dissenting in part:
I respectfully dissent to the portion of the majority opinion which grants the motion for change of venue. I agree with the law as stated in the opinion, but it should be the privilege of the trial court, now being advised of our ruling, to grant or deny the motion. The majority opinion holds that a denial of the motion under the circumstances of this case constitutes an abuse of discretion. I think not.
*320MR. JUSTICE HODGES joins in this opinion.